Case 3:20-cv-00038-DJN-RCY Document 5 Filed 04/30/20 Page 1 of 2 PagelD# 9

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
MOHAMMAD AHMAD,
Plaintiff,
Vv. Civil No. 3:20cv38 (DJN)
UNKNOWN,
Defendant.
MEMORANDUM OPINION

This matter comes before the Court on its own initiative. By Memorandum Order
entered on January 27, 2020, the Court mailed Plaintiff a form for filing a 42 U.S.C. § 1983
complaint. (ECF No. 2.) The Court explained that if Plaintiff wished to file a complaint at that
time, he should complete and return the form to the Court within fourteen (14) days of the date
of entry thereof. On February 6, 2020, the Court received a request for an extension of time of
thirty days to file the § 1983 complaint form. (ECF No. 3.) By Memorandum Order entered on
February 24, 2020, the Court granted Plaintiffs request and provided Plaintiff with an additional
thirty (30) days from the date of entry thereof to file the § 1983 complaint form. (ECF No. 4.)
The Court explained that if Plaintiff failed to file the § 1983 complaint form within that time, the
Court would dismiss this action without prejudice. The Court further explained that Plaintiff
could file the § 1983 complaint form at any time and the Court would simply open it as a new

civil action.
Case 3:20-cv-00038-DJN-RCY Document 5 Filed 04/30/20 Page 2 of 2 PagelD# 10

More than thirty days have elapsed since the entry of the February 24, 2020
Memorandum Order and Plaintiff has not completed and returned the § 1983 complaint form.!
Accordingly, this action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

   
  
  

The Clerk is directed to file this Memorandum Opinion electronically and send a copy t

Plaintiff.

/s/
David J. Novak
United States District Judge

Richmond, Virginia

Date: April 29, 2020

 

! The Court’s General Orders 2020-03 and 2020-07 further extended Plaintiff's deadline to
April 22, 2020, but that extended time has now expired.
2
